Per Curiam. This claim coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for the costs incurred by Claimant for the apprehension of fugitives pursuant to the extradition process authorized by the Governor of the State of Illinois. An investigation of this claim by the Department of Law Enforcement determined that money was appropriated for this expenditure by appropriation No. 011-45402-1200-02-00 and that a total of $32.07 was remaining in this appropriation at the time of the lapsing of said appropriation. Although the balance of the above appropriation is less than the amount claimed, sufficient funds existed at all other times when the individual obligations comprising the total claim were incurred. The following figures show that the Department of Law Enforcement was able to pay these obligations had bills been submitted at the time the obligations arose: Amount of Claims Submitted For: Fund Balance at the End of: September, 1977 - $ 745.72 September, 1977 - $187,993.18 October, 1977 - $ 543.76 October, 1977 - $167,273.42 December, 1977 - $1,459.27 December, 1977 - $136,625.94 January, 1978 - $1,061.13 January, 1978 - $128,898.77 March, 1978 - $2,060.20 March, 1978 - $ 85,405.02 April, 1978 - $ 636.27 April, 1978 - $ 50,295.96 May, 1978 - $ 991.24 May, 1978 - $ 40,199.67 June, 1978 - $4,332.00 June, 1978 - $ 17,794.90 Total Claim -$11,819.59 The amount due of $11,819.59 would have been paid in the regular course of business had the claim been presented to the proper office at the appropriate time, as shown in the written report of the Department of Law Enforcement, a copy of said report being attached to the joint stipulation of the parties. The $17,794.90 remaining at the end of the fiscal year, except for $32.07, was expended on other obligations the bills for which were presented to the Department before Claimant submitted its vouchers for the instant claim. While it appears that the Department has incurred obligations in excess of its appropriation, the Court is cognizant of the fact that it is not feasible for the Department to accurately estimate the amount of money that will be required during the course of a fiscal year for the apprehension and return of fugitives. This is due to the fact that the number of fugitives varies every year and the fact that no predictable pattern of frequency can be formulated. Similarly, the time and effort, and therefore the cost to apprehend a fugitive, varies with each fugitive and depends upon the location involved. This is evidenced by the attachments to the complaint indicating destinations as close as Indiana and as far as Los Angeles, California. It is hereby ordered that the sum of $11,819.59 be and is hereby awarded to Claimant, J ames E. O’Grady, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.